Citation Nr: 0623093	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-34 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claims of entitlement to 
service connection for hepatitis C, degenerative disc disease 
L5-S1, broken jaw, bilateral leg condition, PTSD, chronic 
fatigue syndrome, bilateral foot condition, and 
hypothyroidism.  The veteran indicated disagreement with 
these determinations and, after being issued statements of 
the case and supplemental statements of the case, he 
submitted a substantive appeal (VA Form 9) in December 2003 
which perfected his appeal with respect to these issues.  
Similarly, in March 2005, the veteran was issued a statement 
of the case with respect to the denial of his claim for 
service connection for a personality disorder.  However, in 
April 2005, he submitted a substantive appeal which noted 
that he had read the statement of the case and any 
supplemental statement of the case and indicated that he was 
only appealing the issue of entitlement to service connection 
for PTSD.  Thus, the remaining issues are no longer before 
the Board and the discussion herein will be limited to the 
issue of entitlement service connection for PTSD.

The Board notes that the veteran was scheduled for a 
videoconference hearing in April 2006.  The record reflects 
that he was properly notified for the hearing but failed to 
appear without explanation.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for such a 
hearing is considered withdrawn.


FINDING OF FACT

PTSD is not found and there is no credible corroboration or 
verification of the alleged non-combat stressor in service.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The veteran was diagnosed with PTSD in July 2004.  His 
specific allegation is that his in-service stressor was 
personal assault by individuals dressed as bikers (who he 
subsequently learned were cops), breaking into his house, and 
waking him up with guns in his face in November 1976, 
approximately 26 years prior to the date of his claim.  In 
this regard, it is noted that the veteran and his brother 
have also alleged that the veteran was beaten up by fellow 
service members during basic training; however, this incident 
is not one which was reported to, or is cited by, the VA 
examiner in providing a diagnosis of PTSD.  

The Board finds that a review of the medical evidence, as a 
whole, supports  a finding that the veteran does not have 
PTSD, despite the medical evidence that would support such a 
finding.  In evaluating the probative value of competent 
medical evidence, the U.S. Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the medical evidence 
regarding treatment of the veteran prior to the time he filed 
a claim for PTSD is entitled to great probative weight, 
particularly during the veteran's efforts to obtain SSA 
benefits.  Within these SSA evaluations, the veteran made no 
reference to PTSD problems or problems during his service 
many years ago, providing evidence against the veteran's 
claim and his overall credibility.  Numerous evaluations have 
failed to find PTSD and the Board believes these reports are 
entitled to far more probative weight then any current 
evaluation that finds indications of PTSD.  The claim on this 
basis alone will be denied. 

Even if the Board were to focus solely on the issue of 
stressors in service, the Board would also deny the claim.  
In this case, the veteran did not engage in combat with the 
enemy, so the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged in-
service stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In order to grant service connection for PTSD where the 
stressor is a personal assault, the Board must determine 
whether the stressor has been corroborated.  In Patton v. 
West, 12 Vet. App. 272 (1999), the Court emphasized that 
statements contained in proper decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence,'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280.  See also Cohen, supra; Moreau, supra.  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id.  (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based upon personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen, 
supra.  

Specifically, M21-1, Part III, 5.14c, subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that, "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  Subparagraph (9) 
provides that "[r]ating boards may rely on the preponderance 
of evidence to support their conclusions even if the record 
does not contain direct contemporary evidence.  In personal 
assault claims, secondary evidence which documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric 
physician."  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of an in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the equipoise doctrine where the 
benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  Patton v. West, 12 
Vet. App. at 280.  

In addition, 38 C.F.R. § 3.304(f)(3) states that for a PTSD 
claim based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor could 
include a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse, or episodes of depression.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence. Id.  

In this case, the veteran has psychiatric diagnoses which 
include PTSD.  He states that his in-service stressor was an 
assault by civilian police in November 1976, during his 
period of active duty service.  The allegation is 
corroborated by his older brother who recalls that it was a 
situation of the veteran being in the wrong place at the 
wrong time, that the mistake was cleared up, and the veteran 
was exonerated of any wrongdoing.  However, there is no 
evidence of a police report in the veteran's claims folder 
with respect to this incident.  Although his June 1976 
separation examination report reflects that he reported a 
history of depression and nervousness, this was attributed to 
adjustment to military routine and his remaining service 
medical and personnel records are negative for any 
complaints, treatment, or diagnoses of a mental disorder or 
any other indicia of in-service trauma.  In fact, the 
veteran's service personnel records include numerous article 
fifteens prior to the alleged stressful incident in which he 
was penalized for failure to report to his post.  Moreover, 
his service personnel records include a November 1976 
communication (dated the same month as his alleged stressful 
incident) which notes that he was ineligible for reenlistment 
due to enrollment into Active Rehabilitation for drugs under 
ADAPCT (alcohol and drug abuse prevention, counseling, and 
treatment).  Thus, the veteran's service records do not 
provide evidence showing that his behavior changed after the 
November 1976 incident which he claims has resulted in his 
PTSD and, in fact, the Board finds the extensive evidence 
available during the veteran's service provides evidence 
against his claim. 

The Board finds that service medical records and service 
personnel record provide highly probative evidence against 
the veteran's stressor claim that are found to outweigh the 
veteran's recollections and those of his brother. 

As a whole, the Board finds that service records provide 
evidence against this claim as they conflict with the 
veteran's alleged history. 

In addition, post-service evidence does not corroborate the 
veteran's account of the stressor.  After he left service in 
1977, there is no record of his employment or post-service 
life other than and records of his marriage, divorce, 
vocational training, and overpayment issues.  The first post 
service evidence of psychiatric complaints is not until 
December 2001, twenty four years after his discharge from 
military service and in connection with his claim for 
benefits from the Social Security Administration.  
Additionally, his first diagnosis of PTSD in not until July 
2004.  In this regard, it is noted that the July 2004 
diagnosis of PTSD by VA, as well as subsequent references to 
PTSD in the VA medical records, appear to note that the 
veteran's PTSD is non-military related (though this is not 
clear), providing more evidence against this claim.  

Within the SSA evaluation of November 2001, he made no 
reference to PTSD or PTSD symptoms, providing more evidence 
against this claim. 

The record before the Board shows that PTSD was diagnosed in 
July 2004, decades after he left service, on the basis of an 
alleged civilian incident which occurred during the veteran's 
period of active duty service.  However, the Board is not 
required to grant service connection for PTSD because a 
physician accepted the veteran's description of his active 
service experiences as credible.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  The Board is not required to accept 
the veteran's uncorroborated account of his active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The VA medical providers have generally restated the 
veteran's account of the in-service stressor and accepted it 
as credible.  However, such statements are undermined by two 
factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indication that might bolster the veteran's 
reported stressor.  As noted above, a medical provider cannot 
provide supporting evidence that the claimed in-service 
stressor actually occurred based upon post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. 
App. 177 (1993).  Furthermore, an examination that relies on 
a questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of his wartime experiences 
as credible and diagnosed the veteran as having PTSD.  See 
West, 7 Vet. App. at 77 (quoting Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992)).  Likewise, medical statements that 
accept a veteran's reports as credible and relate his PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of the occurrence of a stressor.  Moreau, 
supra.

The Board finds that the critical issue in this case is not 
stressor verification or a diagnosis of PTSD, but the 
veteran's credibility.  The Board finds the claimant's 
credibility to be the determinative question in this matter.  
The Board concludes, based on the extensive medical history, 
that the claimant is not credible in his evidentiary 
assertions.

The credibility of a party seeking compensation benefits is 
an adjudicative, not a medical determination.  The claim of 
service connection for PTSD is not an exception to that 
principle.  The Board finds that no probative weight may be 
assigned to a medical opinion that relies upon his 
noncredible statements, including not only to the stressor 
event, but also the veteran's alleged subjective symptoms 
including his contention that he has PTSD-related symptoms.  

Because he is not credible in his claim regarding both his 
alleged stressor events in service and as to the subjective 
elements required to support a diagnosis of PTSD, no further 
development in this case is warranted. 

As the United States Court of Appeals for the Federal Circuit 
has pointed out, there is a "considerable body" of law that 
clearly imposes a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."   
The Federal Circuit flatly rejected the appellant's argument 
in that case that would have emasculated the Board's 
"inherent fact finding authority."  Madden v. Brown, 125 
F.3d 1477, 1480-81 (Fed. Cir. 1997).  The Board finds nothing 
in the Court's long history of cases involving PTSD that 
holds or implies that the fact-finder is precluded from 
making credibility determinations in PTSD cases, particularly 
as to the veteran's contentions regarding his subjective 
symptoms.  

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  The Board is cognizant of the case of Pentecost, 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the claimant 
submitted evidence that his unit was subjected to rocket 
attacks.  The facts in this case are easily distinguishable 
because the service record provides negative stressor 
evidence, clearly conflicting with the veteran and his 
brother's recollections.   

With regard to the veteran's own allegation that these 
alleged stressors have caused PTSD, the Board must find that 
the veteran is not competent to make such a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay medical assertion 
that he has PTSD is neither competent nor probative of the 
issue in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service and his subjective symptoms, he is not 
competent to diagnose the etiology of his own psychiatric 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

The medical evidence of record includes diagnoses of PTSD.  
The Board finds, however, that the existence of the 
subjective symptoms of PTSD and the causal link between those 
symptoms and service is dependent upon the credibility of the 
claimant.  The diagnosis of PTSD in this case can carry no 
more probative weight than the weight to be accorded to the 
claimant's evidentiary assertions of subjective PTSD 
symptoms. As the medical providers in this matter are not 
capable of independently verifying the existence of 
subjective symptoms of PTSD and their causal relationship to 
service, the Board finds no probative value can be assigned 
to the medical opinions based upon the claimant's evidentiary 
assertions.

After a careful review of the record, the Board concludes 
that the evidence in this case clearly preponderates against 
the claim for service connection for post-traumatic stress 
disorder.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran as well as by the statements of the case and 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the statement of the case included the text of the 
regulation that implements the statutory notice and 
assistance provisions.  Finally, the Board notes that initial 
notice with respect to the veteran's claim was provided in 
April 2002, prior to the rating decision on appeal, and the 
letter specifically asked the veteran to provide information 
with respect to his stressful incident as well as any 
evidence in his possession that may be pertinent to the 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

As recently stated by the Court in Bradford v. Nicholson, No 
03-1204 (U.S. Vet. App. July 20, 2006), § 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a 
post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  

In this case, the Board finds that the April 2002 letter and 
other statements to the veteran meet the requirements of the 
Court in Bradford.  The veteran in his many statements to the 
VA has clearly indicated his awareness of the need to obtain 
evidence from sources other than the veteran's service 
records and/or evidence of behavior changes.  His numerous 
statements to the VA clearly support the finding that 
additional notice to the veteran is not needed in this case. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to otherwise grant 
these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notices have resulted in any prejudice to 
the veteran.  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

With respect to the duty to assist, the RO has obtained 
service, VA, and private medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which does not indicate that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.  Further, as the veteran's has no confirmed 
stressor, and his statements regarding events in service have 
been found to be not credible, a VA examination would serve 
no constructive purpose. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of her claims.


ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


